--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



MONMOUTH AGREEMENT
 
 
THIS AGREEMENT is dated effective the 31st day of August, 2007.
 
BETWEEN:
 
YVON GAGNE
 
(hereinafter called “Owner”)
 
AND:
 
2146281 ONTARIO INC., an Ontario corporation
 
(hereinafter called “2146281 Ontario”)
 
WHEREAS:
 
A.
Owner owns certain Claims located in the Province of Ontario, Canada.

 
B.
2146281 Ontario is interested in acquiring an undivided one hundred (100%) per
cent interest in such Claims.

 
C.
Owner is prepared to grant 2146281 Ontario an option to acquire an undivided one
hundred (100%) per cent interest in such Claims on the terms and conditions
hereinafter set forth.

 
NOW THEREFORE, in consideration of the premises and the mutual obligations
hereinafter described, and intending to be legally bound, the parties agree as
follows:
 
ARTICLE 1
INTERPRETATION AND DEFINITIONS
 
1.1
Definitions

 
As used in this Agreement, the following words and phrases have the following
meanings:
 
 
(a)
“Affiliate” means any person, partnership, limited liability company, joint
venture, corporation, or other form of enterprise which controls, is controlled
by, or is under common control with a party to this Agreement.

 
 
(b)
“Agreement” means this agreement as the term is defined in Section 1.3 hereof.

 
 
(c)
“Force Majeure” means any event beyond a party’s reasonable control including
laws which prohibit a party’s ability to comply with its obligations; action or
inaction of civil or military authority; mining casualty; damage to or
destruction of mine, plant or facility; fire; explosion; flood; insurrection;
riot; labour disputes; and acts of God, but does not include a party’s inability
to make any payments required under this Agreement.

 
 



--------------------------------------------------------------------------------


 
 
(d)
“Claims” means all mineral rights constituting the claim units marked as such on
Schedule A attached to this Agreement.

 
 
(e)
“NMR” means the net mineral royalty reserved by Owner and calculated in
accordance with Schedule B hereto.

 
 
(f)
“Option” has the meaning given that term by Section 2.1.

 
 
(g)
“Option Payments” has the meaning given that term by Section 2.1.

 
 
(h)
“Option Period” means the period of time from the execution of this Agreement to
the exercise, abandonment or termination of the Option in accordance with the
terms and conditions of this Agreement.

 
1.2
Schedule

 
The following schedules are attached to and form part of this Agreement:
 
Schedule A
-
List of Claims
Schedule B
-
Calculation of NMR

 
1.3
Entire Agreement

 
This agreement and the attached schedules and all properly executed amendments
are hereinafter collectively referred to as this “Agreement”.  This Agreement
constitutes the entire agreement between the parties and supersedes all previous
agreements and undertakings relating to the subject matter.  The parties
acknowledge that there are no agreements, undertakings, representations,
warranties or conditions collateral to this Agreement except as specifically
stated otherwise in this Agreement.
 
1.4
Caption and Headings

 
The division of this Agreement into articles and sections and the insertion of
headings is for convenience of reference only and shall not affect the
interpretation of this Agreement.  Any reference to a section or article shall
be a reference to a section or article of this Agreement unless specifically
stated otherwise.
 
1.5
Extended Meanings

 
In this Agreement, where the context so requires or permits, the masculine
gender shall include the feminine and neuter genders, the plural shall include
the singular and vice versa, and the words “person” and “persons” shall include
corporations, partnerships, and all other entities of whatever description.


- 2 -

--------------------------------------------------------------------------------


 
1.6
Currency

 
In this Agreement all statements of and references to dollar amounts shall mean
United States dollars.
 
1.7
Governing Law

 
This Agreement shall be interpreted in accordance with the laws of the Province
of Ontario, Canada, and the federal laws of Canada as applicable therein.
 
1.8
Severability

 
If any provision of this Agreement is found invalid, illegal, or incapable of
enforcement by any Court of competent jurisdiction, such provision and the
remaining provisions of the Agreement shall continue to be enforceable to the
extent permitted by such Court against any person(s) and in any circumstance(s)
other than those to whom it has been found invalid, illegal or incapable of
enforcement.
 
1.9
Amendments

 
No amendments to this Agreement shall be of any force and effect unless executed
in writing by all the parties to this Agreement.
 
ARTICLE 2
GRANT AND EXERCISE OF OPTION
 
2.1
Option

 
Owner grants 2146281 Ontario an exclusive and irrevocable option (the “Option”)
to acquire an undivided one hundred (100%) per cent interest in the Claims by
making the following payments (the “Option Payments”) to the Owner:
 
 
(a)
Considering that 2146281 Ontario intends to go public 500,000 common shares (the
“Shares”) of 2146281 Ontario or whichever entity that is public being either
2146281 Ontario or a parent corporation will be issued to Owner on or before
September 30, 2007;

 
 
(b)
$5,000 which was paid to the owner upon signing of the term sheet subject to 60
day due diligence, the receipt of which is hereby acknowledged;

 
 
(c)
$15,000 which was paid to Owner on or before May 14, 2007, the receipt of which
is hereby acknowledged;

 
 
(d)
$40,000 will be paid to Owner by no later than May 14, 2008;

 
 
(e)
$60,000 will be paid to Owner by no later than May 14, 2009; and

 
 
(f)
$80,000 will be paid to Owner by no later than May 14, 2010.

 

 
- 3 -

--------------------------------------------------------------------------------


 
2.2
Exercise of Option

 
 
(a)
The Option shall be automatically exercised and the Claims vested in 2146281
Ontario making all the Option Payments set forth in Section 2.1.  Upon exercise
of the Option in accordance with that Section, 2146281 Ontario shall have earned
and acquired an undivided hundred (100%) per cent ownership interest in and to
the Claims free and clear of any mortgages, liens, charges, pledges, security
interests, encumbrances and any other claims of any description, but subject to
a 3% NMR, determined and paid in accordance Schedule B hereto.

 
 
(b)
The 3% NMR may be partially purchased (the “Buyout”) by 2146281 Ontario at any
time (as to 50% thereof - leaving Owner with an NMR equal to 1.5%) by 2146281
Ontario paying to Owner $1,500,000.  This purchase will not affect the NMR that
is otherwise due to Owner at the date of the Buyout.

 
2.3
Results of Prior Exploration Work

 
 
(a)
Immediately following the execution of this Agreement, Owner shall deliver to
2146281 Ontario all technical data for the Claims in its possession including,
but without limitation, drilling, geophysics and geological information held by
Owner.

 
 
(b)
Should this Agreement be terminated, for whatever reason, prior to vesting, then
2146281 Ontario will return and forward to Owner copies of data and information
received from Owner but 2146281 Ontario will not be obliged to return any Claims
data otherwise acquired by 2146281 Ontario during the Option Period.

 
2.4
Title

 
Claims will be transferred to 2146281 Ontario upon receipt of the 500,000 common
shares referred to in Clause 2.1(a).  Within thirty (30) days following the
delivery of the common stock, Owner will provide 2146281 Ontario with executed
transfers of an undivided hundred (100%) percent interest in the Claims and will
provide any additional assistance required by 2146281 Ontario or its nominee to
legally record the transfers.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
 
3.1
Representations and Warranties by Owner

 
Owner acknowledges, represents and warrants that:
 
 
(a)
Owner has all requisite power and authority to perform his obligations under
this Agreement;

 
 
(b)
all necessary action has been taken by Owner to execute and allow the proper
performance of the terms of this Agreement, and this Agreement constitutes a
valid and binding obligation of Owner enforceable in accordance with its terms;

 

 
- 4 -

--------------------------------------------------------------------------------


 
 
(c)
to the best of Owner’s knowledge the location of each of the Claims on the
ground conforms to the description appearing on records in the appropriate
records office, and the Claims were properly located according to the laws of
Ontario and will be in good standing for at least 180-days days after the
execution of this Agreement;

 
 
(d)
Owner has not received notice of any violation of or investigation relating to
any federal, provincial or local environmental or pollution law, regulation or
ordinance with respect to the Claims;

 
 
(e)
to the best of Owner’s knowledge there are no reclamation liabilities in
connection with the Claims and, in particular, there are no obligations to
monitor or clean up any preexisting mine sites or mine waste dumps or tailings;

 
 
(f)
Owner’s interest in the Claims is free and clear of any mortgages, liens,
charges, pledges, security interests, encumbrances or other claims of any
description and, upon exercise of the Option by 2146281 Ontario, 2146281 Ontario
will acquire an undivided one hundred percent (100%) interest in the Claims free
and clear of any mortgages, liens, charges, pledges, security interests,
encumbrances or other claims of any description, except for the NMR set out in
Section 2.2 and Schedule B of this Agreement;

 
 
(g)
no person has any right or agreement, option, understanding, prior commitment or
privilege capable of becoming an agreement for the purchase or acquisition from
Owner of any interest in the Claims;

 
 
(h)
all assessment work required to maintain the Claims in full force and effect has
been performed as of the execution of this Agreement;

 
 
(i)
there are no royalties or other latent interests in the Claims owing to any
other parties, except as outlined in Section 2.2 and Schedule B of this
Agreement;

 
 
(j)
none of the Shares have been registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S under the
1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act;

 
 
(k)
the decision to execute this Agreement and acquire the Shares hereunder has not
been based upon any oral or written representation as to fact or otherwise made
by or on behalf of Owner;

 
 
(l)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Shares;

 

 
- 5 -

--------------------------------------------------------------------------------


 
 
(m)
there is no government or other insurance covering the Shares;

 
 
(n)
Owner has not acquired the Shares as a result of, and will not itself engage in,
any “directed selling efforts” (as defined in Regulation S under the 1933 Act)
in the United States in respect of any of the Shares which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Shares; provided, however, that Owner may sell or otherwise
dispose of any of the Shares pursuant to registration thereof under the 1933 Act
and any applicable state securities laws or under an exemption from such
registration requirements;

 
 
(o)
no representation has been made to Owner that any of the Shares will become
listed on any stock exchange or automated dealer quotation system, except that
certain market makers may maintain a quotation for the parent corporation’s
shares of common stock on the NASD Inc.’s Over the Counter Bulletin Board;

 
 
(p)
Owner will refuse to register any transfer of the Shares not made in accordance
with the provisions of Regulation S, pursuant to an effective registration
statement under the 1933 Act or pursuant to an available exemption from the
registration requirements of the 1933 Act;

 
 
(q)
the statutory and regulatory basis for the exemption claimed for the offer
Shares, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act;

 
 
(r)
Owner has been advised to consult Owner’s own legal, tax and other advisors with
respect to the merits and risks of an investment in the Shares and with respect
to applicable resale restrictions, and the Owner is solely responsible (and
2146281 Ontario is not in any way responsible) for compliance with:

 
 
(i)
any applicable laws of the jurisdiction in which Owner is resident in connection
with the distribution of the Shares hereunder, and

 
 
(ii)
applicable resale restrictions;

 
 
(s)
Owner is not a U.S. Person;

 
 
(t)
Owner is not acquiring the Shares for the account or benefit of, directly or
indirectly, any U.S. Person;

 
 
(u)
Owner is acquiring the Shares for investment only and not with a view to resale
or distribution and, in particular, Owner has no intention to distribute either
directly or indirectly any of the Shares in the United States or to U.S.
Persons;

 
 
(v)
Owner is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Shares as principal for Owner’s own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Shares;

 

 
- 6 -

--------------------------------------------------------------------------------


 
 
(w)
Owner acknowledges that he has not acquired the Shares as a result of, and will
not himself engage in, any “directed selling efforts” (as defined in Regulation
S under the 1933 Act) in the United States in respect of any of the Shares which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Shares; provided, however, that Owner
may sell or otherwise dispose of any of the Shares pursuant to registration of
any of the Shares pursuant to the 1933 Act and any applicable state securities
laws or under an exemption from such registration requirements and as otherwise
provided herein;

 
 
(x)
Owner is not aware of any advertisement of any of the Shares; and

 
 
(y)
no person has made to Owner any written or oral representations:

 
 
(i)
that any person will resell or repurchase any of the Shares;

 
 
(ii)
that any person will refund the purchase price of any of the Shares;

 
 
(iii)
as to the future price or value of any of the Shares; or

 
 
(iv)
that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of 2146281 Ontario on any stock exchange or
automated dealer quotation system.

 
3.2
Survival

 
Owner acknowledges that 2146281 Ontario is relying on the representations and
warranties contained in Section 3.1 in entering into this Agreement and that
such representations and warranties are continuing and survive the execution of
this Agreement.
 
3.3
Representations and Warranties by 2146281 Ontario

 
2146281 Ontario represents and warrants that:
 
 
(a)
it has been duly incorporated and is a validly subsisting corporation under the
laws of the Province of Nova Scotia and has all corporate power and authority to
perform its obligations under  this Agreement; and

 
 
(b)
all necessary corporate action has been taken by 2146281 Ontario to authorize
the execution, delivery and performance of this Agreement, and this Agreement
constitutes a valid and binding obligation of 2146281 Ontario enforceable in
accordance with its terms.

 

 
- 7 -

--------------------------------------------------------------------------------


 
3.4
Indemnity

 
Each party will indemnify and save the other party and its directors, officers,
employees, agents, representatives, subcontractors and Affiliates harmless from
all losses, damages, costs, actions, and suits arising out of or in connection
with any breach by that party of any representation,  warranty, covenant or
agreement contained in this Agreement.  This indemnity shall survive the
termination of this Agreement.
 
ARTICLE 4
EXPLORATION AND DEVELOPMENT ACTIVITIES
 
4.1
Right to Explore and Develop

 
Owner grants to 2146281 Ontario, its employees, directors, officers, agents,
representatives and contractors, the exclusive right to enter upon the property
comprising the Claims for the purpose of exploration, development, mining and
such other operations as 2146281 Ontario considers necessary during the Option
Period, the nature, manner and extent of which operations will be in 2146281
Ontario’s sole discretion.
 
4.2
Conduct of Exploration and Development Work

 
2146281 Ontario shall perform its exploration and development work on the
Property comprising the Claims in accordance with good mining practice and shall
comply with all applicable laws and regulations.
 
4.3
Installation of Equipment

 
2146281 Ontario may install, maintain, replace and remove any and all mining
machinery, equipment, tools, and facilities which it may desire to use in
connection with its exploration and development activities on the property
comprising the Claims.  Upon termination of this Agreement for any reason,
2146281 Ontario shall within a period of six (6) months following such
termination remove its equipment at its sole cost and expense from the Claims,
having Owner’s permission to enter onto the property comprising the Claims for
such purpose.
 
ARTICLE 5
2146281 ONTARIO’S OBLIGATIONS
 
5.1
Reporting

 
By no later than each anniversary of this Agreement, 2146281 Ontario shall
provide a copy of any geological report that has been prepared respecting
exploration conducted on the Claims in the previous year.
 

 
- 8 -

--------------------------------------------------------------------------------


 
ARTICLE 6
ASSIGNMENTS
 
6.1
Assignments

 
2146281 Ontario shall be entitled to assign its rights and obligations under
this Agreement without the prior written consent of Owner.(the owner will object
to this)
 
ARTICLE 7
TERMINATION
 
7.1
2146281 Ontario’s Right to Terminate

 
2146281 Ontario shall have the right to terminate this Agreement and its
interest in the Claims at any time during the Option Period upon written notice
to the Owner thirty (30) days prior to the contemplated termination date.
 
7.2
Termination for Default

 
If at any time during the Option Period, 2146281 Ontario fails to duly pay or
cure any default in the performance of any obligation of this Agreement within a
period of thirty (30) days after receipt of a default notice from Owner, Owner
may terminate the Option.  Exercise of such right by Owner shall be without
prejudice to any other rights or remedies Owner may have at law or in equity as
a result of such default of this Agreement by 2146281 Ontario.  Any Claims
transferred to 2146281 Ontario prior to all Option Payments being made will
revert and be transferred back to Owner in the event of a default.
 
ARTICLE 8
FORCE MAJEURE
 
8.1
Suspension of Obligation

 
If 2146281 Ontario is prevented by Force Majeure from timely performance of any
of its obligations under this Agreement (other than the payment of any of the
Option Payments), such failure shall be excused and the period for performance
and the Option Period shall be extended for an additional period of time equal
to the duration of such Force Majeure.  Upon the occurrence and upon the
termination of a Force Majeure, 2146281 Ontario shall promptly notify Owner in
writing.  2146281 Ontario shall use reasonable efforts to remedy any Force
Majeure, but shall not hereunder be obligated to contest the validity of any law
or regulation, nor any action or inaction of any civil or military authority.


- 9 -

--------------------------------------------------------------------------------


 
ARTICLE 9
MISCELLANEOUS
 
9.1
Notices

 
Any notice under this Agreement will be given in writing, by delivery in person
to a named representative or by mail or facsimile, properly addressed to each
party.  A notice given will be deemed given only when received by the party to
whom such notice is directed; except that any notice given by facsimile properly
addressed to the party, to whom given, shall be deemed given to and received by
the party, to whom directed, 48 hours after such notice is successfully faxed or
ten days after it is mailed, provided there is no postal disruption at the
time.  Each party’s address will be the following until such party specifies
another address by written notice:
 
To Owner:
 
Yvon Gagne
31 Balsam Street
Kirkland Lake, Ontario
 
Tel.:
Facsimile:
 
To 2146281 Ontario:
 
2146281 Ontario Inc.
c/o Clark Wilson LLP
HSBC Building, 800 – 885 West Georgia Street
Vancouver, B.C.  V6C 3H1 Canada
 
Tel  (604) 687 – 5700
Fax (604) 687 – 6314
 
Attention: William L. Macdonald
 
9.2
Area of Influence

 
Owner agrees that there shall be an area of influence (the “Area of Influence”)
respecting any additional claims staked or recorded by Owner which are
contiguous to the Claims and any such claims will fall under the terms of this
Agreement.  In the event that 2146281 Ontario acquires additional claims within
the Area of Influence from Owner pursuant to this Section, 2146281 Ontario
agrees to pay Owner $150.00 per additional claim unit so acquired.
 

 
- 10 -

--------------------------------------------------------------------------------


 
9.3
Relationship of Parties

 
This Agreement is not intended to create any partnership or agency relationship
between the parties or fiduciary obligations of any description, and this
Agreement shall not be construed so as to render the parties liable as partners
or as creating a partnership, and no party shall be or shall be deemed to be, or
shall hold itself out to be an agent of any other party.
 
9.4
Successors and Assigns

 
This Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties.
 
9.5
Regulatory Approval

 
This Agreement and the obligations of 2146281 Ontario hereunder are subject to
regulatory approval, as applicable.
 
9.6
Prior Agreements

 
The Agreement contains the entire agreement and understanding of the parties and
replaces all prior agreements bearing on the subject matter hereof.
 
9.7
Counterparts

 
This Agreement may be executed in counterparts, all of which taken together
shall constitute one and the same instrument and any of the parties hereto may
execute this Agreement by signing any such counterpart.
 
IN WITNESS WHEREOF the parties make this Agreement effective as of the date
first above written.
 


2146281 ONTARIO INC.
OWNER:
Per:      /s/ Paul Leslie Hammond
/s/Yvon Gagne
            Paul Leslie Hammond, President
YVON GAGNE

 

 
- 11 -

--------------------------------------------------------------------------------




SCHEDULE A
 
to
 
MONMOUTH AGREEMENT
 
List of Claims
 
 
Mining Claims Representing 71 Units Southern Ontario Mining Division, Monmouth
Township, Ontario, Canada)
 
4211944 (4 units) – lot 5 con 7 and lot 6 con 7
4211945 (1 unit) – lot 7 con 7 (South ½)
4211946 (2 units) – lot 8 con 7
4211947 (8 units) – lots 5, 6, 7 and 8 con 6
4211948 (12 units) – lots 3, 5, 5, 6, 7 and 8 con 5
4211949 (12 units) – lots 3, 5, 5, 6, 7 and 8 con 4
 


 


4220033 (5 units) – Lots 3, 4, West ½ of Lot 5, con 3422034 (2 units) – Lot 2,
con 4
4220034 (2 units) – all of Lot 2, con 4
4220035 (11 units) – East ½ of Lot 5, Lots 6,7,8,9,10, con 3
4220036 (4 units) – Lots 9, 10, con 4
4220037 (2 units) – Lot 9, con 5
4220038 (4 units) – Lots 11, 12, con 5
4220039 (4 units) – Lots 9, 10, con 6


 
 
 
 
 
 
 





--------------------------------------------------------------------------------




SCHEDULE B
 
to
 
MONMOUTH AGREEMENT
 
Net Mineral Royalty
 
 
1.
Definitions

 
Where used herein:
 
 
(a)
“Agreement” means the agreement to which this schedule is attached.

 
 
(b)
“Claims” means those mineral claims set forth in Schedule A to the Agreement.

 
 
(c)
“Fiscal Period” means a three month period ending on the last day of March,
June, September and December of each calendar year;

 
 
(d)
“Net Mineral Royalty” or “NMR” means the Revenue received by 2146281 Ontario
from the sale of Product from mining operations on the Claims.

 
 
(e)
“Ore” means any material containing a mineral or minerals of commercial economic
value mined from the Claims;

 
 
(f)
“Product” means Ore mined from the Claims and any concentrates or other
materials or products derived therefrom; provided that if any such Ore,
concentrates or other materials or products are further treated as part of the
mining operation in respect of the Claims, such Ore, concentrates or other
materials or products shall not be considered to be “Product” until after they
have been so treated.

 
 
(g)
“Revenue” means gross revenues during each Fiscal Period received by the Royalty
Payer from the sale of Product by the Royalty Payer to the smelter, refiner or
other purchaser, plus any bonuses and subsidies less all penalties, umpire
assaying, assaying, transportation costs from mine site, sampling charges, and
insurance costs, whether deducted by such purchaser or otherwise paid or
incurred by Royalty Payer. Where revenue otherwise to be included under this
subsection is received by Royalty Payer in a transaction with a party with whom
it is not dealing at arm’s length, the revenue to be included shall be based on
the fair market value under the circumstances and at the time of the
transaction.

 
 
(h)
“Royalty Interest” means the NMR payable to Royalty Holder pursuant to the
Agreement;

 
 
(i)
“Royalty Holder” means “Owner”, as defined in the Agreement, his heirs,
executors and assigns;

 

 

--------------------------------------------------------------------------------


 
 
(j)
“Royalty Payer” means “2146281 Ontario”, as defined in the Agreement, its
successors and assigns.

 
Capitalized terms which are not specifically defined in this Schedule shall have
the meaning given to them in the Agreement.
 
2.
Net Mineral Royalty

 
For each Fiscal Period, Royalty Payer shall pay Royalty Holder the Royalty
Interest specified by the Agreement, calculated and paid in accordance with this
Schedule.
 
3.
Calculation of Net Mineral Royalty

 
The NMR shall be computed at the end of each Fiscal Quarter.  On or before the
last day of the first month following each Fiscal Quarter, a statement shall be
furnished setting forth in reasonable detail the computation of the NMR for the
previous Fiscal Quarter and the Royalty Interest due to the Royalty Holder, if
any.  Payment for the Royalty Interest due, if any, shall be enclosed with such
statement.
 
4.
Audit

 
The Royalty Holder, upon written notice to the Royalty Payer shall have the
right to have an independent firm of chartered accountants audit the records
that relate to the calculation of the Royalty Interest within twenty-four (24)
months after receipt of each payment described in this Schedule.
 
The Royalty Holder shall be deemed to have waived any right it may have had to
object to a payment made for any calendar year unless it provides notice in
writing of such an objection within twenty-four (24) months after receipt of
each payment.  If the parties are unable to resolve any such dispute within
sixty (60) days after receipt of such notice, the dispute shall be resolved by
arbitration.
 
5.
Commingling of Ore

 
Before any Products from the Claims are commingled with ores and minerals from
other properties, the Products from the Claims shall be measured and sampled in
accordance with sound mining and metallurgical practices for moisture, metal,
commercial minerals and other appropriate content. Representative samples of the
Products shall be retained by the Royalty Payer and assays (including penalty
substances) and other appropriate analyses of these samples shall be made before
commingling to determine metal, commercial minerals and other appropriate
content.  Detailed records shall be kept by Royalty Payer showing measures,
moisture, assays of metal, commercial and other appropriate content and penalty
substances, and gross metal content of the Products.  From this information,
Royalty Payer shall determine the amount payable to Royalty Holder from Products
from the Claims commingled with ores and minerals from other properties.
 



--------------------------------------------------------------------------------